EXHIBIT (10)G

Base Salaries for Named Executive Officers

On December 22, 2005, the Independent Directors set the 2006 annual base
salaries for the named executive officers of FNB Corporation, effective
January 1, 2006.

On July 27, 2006, in connection with Mr. Feldmann’s appointment as the
Corporation’s Chief Operating Officer and based on the recommendation of the
Board’s Compensation Committee, the Corporation’s Board approved a new base
salary for Mr. Feldmann, effective July 1, 2006.

An updated comparison of 2006 and 2005 base salaries for named executive
officers follows.

 

Name

  

Title

   Base Salary           2005    2006 William P. Heath, Jr.    President and
Chief Executive Officer    $ 248,000    $ 273,000 Gregory W. Feldmann    Chief
Operating Officer, Market President (Roanoke Valley), and Director of Wealth
Management    $ 130,500    $ 170,000 Daniel A. Becker   

Executive Vice President and

Chief Financial Officer

   $ 122,720    $ 151,720 Duane E. Mink    Executive Vice President and General
Counsel    $ 135,000    $ 140,400 D. W. Shilling    Market President (Central
Virginia)    $ 130,000    $ 135,200